Citation Nr: 0423270	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  96-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for arthritis with 
traumatic joint changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; his spouse


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the claim for an increased 
evaluation for arthritis in the neck with traumatic joint 
changes.  The veteran filed a timely appeal and the matter 
was certified to the Board.  In June 1998, the Board remanded 
the claim to require that the veteran be examined in 
accordance with the holding of Deluca v. Brown, 8 Vet. 
App. 202 (1995), which requires a more detailed examination 
with respect to orthopedic disabilities.  The veteran was 
examined, and a rating decision and supplemental statement of 
the case issued.  However, the case was not returned to the 
Board for further appellate consideration.  In April 2002, 
the veteran notified the RO that he had yet to receive a 
decision on his claim.  In March 2003, the veteran was 
notified by the RO that his claims file was unable to be 
located.  At that time, the veteran and the RO began to 
rebuild the claims file.  The rebuilt claims file has been 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The rebuilt record reflects that the RO last reviewed the 
claim in July 2003.  Since then, the schedular criteria for 
rating the musculoskeletal system were revised.  By 
regulatory amendment, which became effective from September 
26, 2003, changes were made to the schedular criteria for 
evaluating diseases and injuries of the spine, previously set 
forth in 38 C.F.R. § 4.71a.  See 68 Fed. Reg. 51454-51458 
(2003).  The veteran has not been informed of the changed 
criteria or medically evaluated under the new criteria, nor 
has the agency of original jurisdiction had an opportunity to 
evaluate the veteran's arthritis in his neck under these 
criteria.  The Board finds there is potential prejudice to 
the veteran if the RO does not consider the revised rating 
criteria in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  
Thus, it is the opinion of the Board that a contemporaneous 
and thorough VA examination and medical opinion would assist 
the Board in clarifying the nature and extent of the 
veteran's disability and would be instructive with regard to 
the appropriate disposition of the issue under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process requires such action.  Accordingly, this matter is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The veteran should be afforded a VA 
cervical spine examination to determine the 
severity of his service-connected arthritis.  
The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  All tests and studies deemed 
necessary should be completed.

The examination should use the current 
examination worksheet, designed to address 
the new rating criteria.  The examiner should 
also provide an opinion as to the degree of 
any functional loss that is likely to result 
from a flare-up of symptoms or on extended 
use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A rationale should be given for any 
conclusion expressed.

3.  Thereafter, the RO should notify the 
veteran of the new rating criteria and 
readjudicate the issue on appeal.  The Board 
notes that the Schedule of Rating 
Disabilities pertaining to disabilities of 
the spine under 38 C.F.R. § 4.71a was amended 
and rewritten, effective September 26, 2003.  
See Fed. Reg. 51454-51458 (August 27, 2003).  
This change became effective during the 
veteran's appeal.  The RO should consider the 
amended schedular criteria in readjudicating 
the appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




